UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-4383


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

PERRY J. HAYWOOD, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, Senior District Judge.
(8:12-cr-00212-RWT-1)


Submitted:   January 30, 2017             Decided:   March 17, 2017


Before GREGORY, Chief Judge, and MOTZ and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Nancy S. Forster, FORSTER, JOHNSON & LECOMPTE, Baltimore,
Maryland, for Appellant.   Ray Daniel McKenzie, Assistant United
States Attorney, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Perry J. Haywood, Jr., pled guilty, pursuant to a written

plea agreement, to possession of access device-making equipment

with intent to defraud, in violation of 18 U.S.C. § 1029(a)(4)

(2012) (Count 2), and aggravated identity theft, in violation of

18   U.S.C.   § 1028A     (2012)        (Count    4).         The    district          court

sentenced     Haywood     to    an       aggregate        term      of      54       months’

imprisonment,    consisting        of     30     months       on    Count        2   and    a

consecutive 24-month term on Count 4.                In this appeal, which is

taken pursuant to Anders v. California, 386 U.S. 738 (1967),

counsel avers that there are no nonfrivolous issues but asks us

to review the district court’s loss determination and resulting

four-level    increase     to   Haywood’s          base       offense       level,         and

questions whether the district court violated the Ex Post Facto

Clause   by   utilizing   the   2015      edition       of    the    U.S.    Sentencing

Guidelines    Manual.     Haywood        has   filed      a   pro    se   supplemental

brief in which he raises essentially the same issues. *                                    The

Government has declined to file a response.                         For the reasons

that follow, we affirm the judgment.



     * To the extent Haywood’s pro se supplemental brief also
challenges the computation of his sentence by the Bureau of
Prisons, this claim may be pursued in a petition under 28 U.S.C.
§ 2241 (2012), which is properly commenced in the federal
district court for the district in which Haywood is confined.
See United States v. Miller, 871 F.2d 488, 490 (4th Cir. 1989).



                                          2
      This    court        reviews    a     sentence,          “whether       inside,          just

outside, or significantly outside the Guidelines range[,] under

a   deferential      abuse-of-discretion               standard.”        Gall       v.    United

States,      552    U.S.     38,     41     (2007).            This      review      requires

consideration         of      both        the        procedural        and      substantive

reasonableness of the sentence.                       Id. at 51.          In determining

procedural     reasonableness,            we        consider    whether       the    district

court    properly     calculated      the       defendant’s        advisory       Guidelines

range,     gave     the     parties       an        opportunity     to    argue          for    an

appropriate sentence, considered the 18 U.S.C. § 3553(a) (2012)

sentencing        factors,     selected         a      sentence       based     on       clearly

erroneous facts, or failed to explain sufficiently the selected

sentence.     Id. at 49-51.

      The lone procedural error claimed by Haywood pertains to

the     district     court’s       determination          of     the     applicable            loss

amount.      We review such a determination for clear error.                              United

States v. Jones, 716 F.3d 851, 859-60 (4th Cir. 2013).

      When calculating the Guidelines range applicable to a fraud

offense, the Government is required to establish the amount of

loss by a preponderance of the evidence.                          See United States v.

Miller, 316 F.3d 495, 503 (4th Cir. 2003).                        Special rules govern

determinations of loss in cases like this, which involve stolen

or counterfeit credit cards and access devices.                               USSG § 2B1.1

cmt. n.3(F)(i).           In such cases, “loss includes any unauthorized

                                                3
charges made with the counterfeit . . . or unauthorized access

device and shall be not less than $500 per access device.”                                   Id.

The    term    “access        device”    is    defined       by    statute,      in   relevant

part,     to    include        “any     card,       plate,    code,      account      number,

electronic serial number, . . . or other means of account access

that can be used, alone or in conjunction with another access

device, to obtain money.”               18 U.S.C. § 1029(e)(1) (2012).

       Haywood, in his pro se supplemental brief, relies on the

stipulated statement of facts proffered in conjunction with his

plea    agreement        to    suggest       that    there        were   only    28    account

numbers involved in this offense, and thus that the intended

loss amount was not more than $14,000.                              However, as counsel

acknowledges in the Anders brief, the factual stipulation also

recounted       48   plastic         cards,     each   of     which      qualifies      as    an

“access       device,”    as     well    as    several       skimming      devices.        Even

considering only the 48 cards -- as the district court did --

based on the $500-per-device minimum loss recommendation in USSG

§ 2B1.1 cmt. n.3(F)(i), this amounted to $24,000 in loss, which

well supports application of the 4-level enhancement under USSG

§ 2B1.1(b)(1)(C).               We    thus    discern        no    clear    error     in     the

district       court’s        loss     calculation       and        application       of     the

resulting four-level enhancement.

       Counsel’s second issue in the Anders brief asks whether the

district       court     ran     afoul    of     the    Ex     Post      Facto    Clause      by

                                                4
utilizing    the    2015      edition    of      the       Sentencing       Guidelines    in

determining Haywood’s sentence.                 The record reveals that defense

counsel sought application of this edition of the Guidelines

because it was favorable to Haywood as it increased the minimum

dollar    amount    necessary      for     the    four-level         enhancement       under

USSG § 2B1.1(b)(1)(C).            The court acceded to counsel’s request.

Counsel does not identify, nor do we discern, any basis for the

ex post facto claim pressed here.                 We thus reject this issue as

meritless.

     In    accordance      with    Anders,       we    have     reviewed       the   entire

record in this case and found no meritorious ground for appeal.

We therefore affirm the district court’s judgment.                             This court

requires that counsel inform Haywood, in writing, of the right

to petition the Supreme Court of the United States for further

review.      If    Haywood      requests      that     a    petition      be   filed,     but

counsel believes that such a petition would be frivolous, then

counsel    may    move   in     this    court     for       leave    to     withdraw     from

representation.       Counsel’s motion must state that a copy thereof

was served on Haywood.            We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before      this    court     and    argument          would    not   aid    the

decisional process.

                                                                                   AFFIRMED



                                            5